RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre el 28 de julio de 2006 con cargo a la licencia de vacaciones a los empleados y las empleadas de la Rama Judicial. A tales efectos, y en virtud de la facultad del Tribunal Supremo para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), y se considerará el viernes 28 de julio de 2006 como si fuera un día feriado completo. Cualquier término a vencer ese día se extenderá hasta el lunes 31 de julio de 2006, próximo día laborable.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo